DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Species I, Claims 1-6, filed on 12/10/21 is acknowledged.
The traversal is on the grounds that the features of all the Species are not mutually exclusive but related as applicants read the information of the disclosure in the Specification and Drawings into the claimed invention to justify that the Species must not be mutually exclusive in order to have a single embodiment where all the Species are practiced together.
This is not found persuasive because throughout the prosecution the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and the examiner has established a prima facie case, filed on 10/28/21, that the inventions of Species I-III do have mutually exclusive characteristics under MPEP 806.04(f) where “ one claim recites limitations which under the disclosure are found in a first species but not in second or other species, while another claim in second species recites the limitations disclosed only for the second species and not the first nor the other; and the mutually exclusive characteristics are patterned similarly in subsequent species”.
In accordance with MPEP § 808, the examiner has demonstrated that the
inventions of Species I-III are distinct as claimed (filed on 10/28/21) and a serious burden would be placed on the examiner for prosecution of all Species, as discussed above.
Therefore, the Restriction Requirement is deemed proper and is therefore made FINAL. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected Species. Applicants are required to cancel these nonelected Claims (7-10) or take other appropriate action.
An Office Action on the merits of Claims 1-6 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 10,250,093).
Regarding claim 1, Hattori teaches a method for manufacturing an armature that includes an armature core (Fig. 1, 14) provided with a plurality of slots (12 or 13) that extend in a central axis line direction and a coil portion (16u-w phases) formed by joining a plurality of segment conductors including leg portions (32 & 40) to each other (55) and supplied with multi-phase AC power (Col. 4, lines 20-24), the method 
a step of preparing first segment conductors (Fig. 4, 20), of the segment conductors, which constitute at least one end portion of the coil portion for each phase and in which a plurality of the end portions, or the end portion and a power terminal member [such as one of the phases: u] (Fig. 2, 52), are electrically connected to each other; 
 a step of disposing the leg portions of the first segment conductors (20) and the leg portions of second segment conductors (21), which are the segment conductors which constitute a part of the coil portion other than the first segment conductors, in the armature core (14) so as to face each other (P1 & 41) in the center axis direction after the step of preparing the first segment conductors; and 
a step of joining (55) the leg portions of the first segment conductors and the leg portions of the second segment conductors to each other after the step of disposing the leg portions [in the plurality of slots] (Fig. 5, Items 12, Arrow Beta & Gamma; Col. 6, lines 54-57). 
Regarding claim 2, Hattori teaches that the step of preparing the first segment conductors is a step of preparing the first segment conductors in which a plurality of neutral point connection end portions (Col. 6, lines 33-39) [of Wye (Y)/ Star points instead of Delta points to provide Neutral connection], which are first end portions, for the individual phases, of the coil portion connected through a Y connection, are electrically connected to each other or power-side end portions [of the 3-phase coupling (Col. 4, lines 20-24), which are second end portions of the coil portion for the individual phases (Fig. 1, Phases u, v & w), and the power terminal member are electrically 
Regarding claim 3, Hattori teaches a method for manufacturing an armature core with three phase loads of wye (Y)/ star points that provide a neutral connection (Col. 6, lines 33-39) wherein: 
the plurality of neutral point connection end portions are formed on a plurality of neutral point-connection segment conductors that have the respective leg portions and respective coil end portions that are continuous with the leg portions; and the step of preparing the first segment conductors is a step of preparing the first segment conductors in which the coil end portions of the plurality of neutral point-connection segment conductors are joined to be electrically connected to each other (Col. 7, lines 10-21). 
Regarding claim 5, Hattori teaches that the step of preparing the first segment conductors is a step of preparing the first segment conductors in which the power-side end portions (52) for the same phase (22) are electrically connected to each other (55) and in which the plurality of power-side end portions which are connected to each other and the power terminal member are electrically connected to each other (52; Col. 7, lines 40-48). 
Regarding claim 6, Hattori teaches that: 
the plurality of power-side end portions include radially outer power-side end portions (Fig. 2, 52) disposed on a radially outer side of the armature core (14) and radially inner power-side end portions (Fig. 1, 55) disposed on a radially 
the step of preparing the first segment conductors (20) is a step of preparing the first segment conductors in which the radially outer power-side end portions (28 & 34), the radially inner power-side end portions (32, 55 & 40), and the power terminal member (52) are electrically connected to each other.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 30, 2020